Title: To James Madison from Edward Carrington, 26 February 1791
From: Carrington, Edward
To: Madison, James


Dear Sir,
Richmond Feb. 26. 1791
I came to Town late last night and was this morning favored with yours of the 26th. & Ult. and 12th. Inst. Having last week forwarded to the post Office a letter to be put into the Mail for you I hope you have by this time recd. it. In that letter I made some observations upon both the excise and the Bank. I find that each has passed. I never reflected on the latter upon the ground you took for your opposition. I own that in my mind your observations upon that point carry much weight, and it still inclines me the more in addition to my former reasons, to wish the subject had been postponed for more mature consideration. It is a subject too remote in its operations to excite much enquiry amongst the people of the Country and therefore nothing appears to be said or thought about it there even by the most wealthy & intelligent. So far as I have heard the sentiments of the Mercantile characters it seems to be rather approved of amongst them. As to the excise I have been much in the way of hearing the sentiments of the people. The dissatisfaction at first excited on account of this measure is much abated, indeed I can with truth, I beleive, venture to assert that the popular mind is daily more and more disposed to receive well Congressional Acts of any kind, and I verily beleive that very little noise will be heard in the execution of the excise. The returns of the assistants who are executing the Census are coming in, but they make their appearance slowly, for your information I inclose a paper containing extracts from the returns of eleven Counties which average upwards of 8000; I am inclined to think the average of the district will be greater for reasons which are noted on the paper—you are acquainted with the Country and may apply your own observations. I have in a letter propounded a question to the Secretary of the Treasury which he has not thought proper to answer, & which I humbly conceived to be of some consequence in the execution of the Census. The Assistants employed in the business are mostly remote from here or any where else to which they can apply for their small earnings, and these will be scarcely worth seeking if they are to make a second business of coming for them after having rendered their returns—now Sir, I have commun[i]cated this matter to the secretary with a request that he would be good enough to inform me, to whome the Assistants naturally look, whether provision has not been made for paying these claims, & also whether some arrangement could not be made for the Assistants to receive payment at this place, upon my certificates of the sums to which they are respectively entitled. I did suppose this not an improper question, and did also suppose the secretary was the proper Officer for me to propound it to—I may however have been mistaken, and will thank you for some information on the subject. I know that most of the business is compleated in the Country, and cannot account for the slow appearance of the returns, but from the present distant prospect and probable future trouble of obtaining payment. Present me to yr. worthy Colleagues and beleive me to be with great truth your Affe. Freind & HI St.
Ed Carrington
 
[Enclosure]



  Whites — other Free persons — Slaves — Total


In Spotsylvania County
5157
148
5937
11242 


  Frederick
15329
116
4256
19701 


  Monongalia
4623
12
154
4789 


  Ohio
4907
24
281
5212 


  Harrison
2013

67
2080 


  Stafford
5465
87
4036
9588 


  Rockbridge
5791
41
680
6512 


  New Kent
2382
147
3693
6222 


  Greenesville
2524
212
3610
6346 


  Surry
2762
368
3097
6227 


  Sussex
 4771
 391
 5387
10549 



55724
1546
31198 = 88468



I suppose the average of the whole district of Virga. will be somewhat greater than that of these eleven Counties, as three of them are beyond the Allegany and very thinly settled—several of those which are in the lower Country, are very small, and none of them are our largest & most populous Counties. I am inclined to beleive, our whites & blacks will be nearly equal the one to the other.
E. C
